   Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 1 of 31




         IN THE UNITED STATES DISTRICT COURT
       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ERROL A. HENDERSON,
                                  Civil Action No. 4:21-cv-00872
              Plaintiff,
                                  (Honorable Matthew W. Brann)
               v.

THE PENNSYLVANIA STATE            Electronically Filed
UNIVERSITY,

              Defendant.


BRIEF IN SUPPORT OF DEFENDANT THE PENNSYLVANIA STATE
UNIVERSITY’S MOTION TO DISMISS PARTIALLY THE AMENDED
 COMPLAINT FOR FAILURE TO STATE A CLAIM PURSUANT TO
                      RULE 12(B)(6)
        Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 2 of 31


                                      TABLE OF CONTENTS

                                                                                                              Page

I.     INTRODUCTION ..........................................................................................1
II.    STATEMENT OF FACTS AND PROCEDURAL HISTORY ..................... 3
       A.       Plaintiff’s Employment History and Scholarship. ...............................3
       B.       Plaintiff Raised Concerns in 2014-2015 Regarding Some
                Isolated Comments and Incidents. ....................................................... 4
       C.       Plaintiff Alleges That Once, Approximately Five Years Ago,
                the Head Told Him That She Would Not Nominate Him for
                Promotion to Full Professor Due to Deficiencies in His
                Teaching Performance. ........................................................................5
       D.       In 2017, Plaintiff Raised a Complaint of Discrimination That
                Penn State Investigated and Determined Was Unfounded. ................. 5
       E.       Penn State Addresses Plaintiff’s Continued Unprofessional
                Behavior Toward Colleagues and Teaching Deficiencies. .................. 6
       F.       Plaintiff Filed Two Charges of Discrimination, a Federal Court
                Complaint and an Amended Complaint Raising Claims of Race
                Discrimination, Hostile Work Environment, and Retaliation. .............7
III.   STATEMENT OF QUESTIONS INVOLVED .............................................8
IV.    LEGAL STANDARD ....................................................................................8
V.     ARGUMENT ..................................................................................................9
       A.       Plaintiff Cannot Assert Claims Against Penn State Under
                Section 1981. ........................................................................................9
       B.       Plaintiff’s Amended Complaint Fails to Establish That Any
                Alleged Failure to Nominate Him for Promotion to Full
                Professor Falls Within the Applicable Statutes of Limitations..........10
                1.       Plaintiff’s Title VII and PHRA Failure to Nominate for
                         Promotion Claims Are Untimely. ............................................10
                2.       Plaintiff’s Amended Complaint Lacks Factual
                         Allegations That Penn State Failed to Nominate Him for
                         Promotion Under the Statute of Limitations of Either
                         Section 1983 or Section 1981, Rendering Such Claims
                         Time-Barred. ............................................................................12

                                                          i
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 3 of 31


                                     TABLE OF CONTENTS
                                          (continued)
                                                                                                              Page

              3.       This Court Should Reject Any Attempt by Plaintiff to
                       Rescue His Failure to Nominate for Promotion Claims
                       Through the Continuing Violation Doctrine............................15
      C.      Plaintiff’s Hostile Work Environment Claim Is Time-Barred,
              and, in Any Event, Fails to Satisfy the Minimum Pleading
              Standard. .............................................................................................16
      D.      Plaintiff Has Had Multiple Opportunities to Plead Timely
              Claims but Has Failed to Do So, Demonstrating That Any
              Attempt to Amend Should Be Denied as Futile. ................................24
VI.   CONCLUSION.............................................................................................25




                                                        ii
          Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 4 of 31




                                     TABLE OF AUTHORITIES

                                                                                                           Page(s)

Cases

Ackah v. Pa. Dep’t of Corr.,
   No. 08-0376, 2008 WL 11366478 (M.D. Pa. Nov. 14, 2008)................17, 19, 23

Anything to Rent Lease Wholesale, Inc. v. Hughesville Borough,
  No. 16- 00895-MWB, 2017 WL 736859 (M.D. Pa. Feb. 24, 2017) ..................24

Ashcroft v. Iqbal,
   556 U.S. 662 (2009).............................................................................................. 8

Blake v. Penn State Univ. Greater Allegheny Campus,
   No. 09-1182, 2011 WL 841374 (W.D. Pa. Mar. 8, 2011) .................................... 9

Botwe-Asamoah v. Univ. of Pittsburgh,
   No. 13-817, 2013 WL 5806464 (W.D. Pa. Oct. 29, 2013)................................... 9

Bradshaw v. Pa. State Univ.,
   No. 10-4839, 2011 WL 1288681 (E.D. Pa. Apr. 5, 2011) ................................... 9

Broomer v. Lock Haven Univ. of Pa.,
   No. 09-0027, 2009 WL 10719078 (M.D. Pa. Nov. 9, 2009)........................12, 15

Burgess v. Dollar Tree Stores, Inc.,
  642 F. App’x 152 (3d Cir. 2016) ........................................................................22

Burton v. Pa. Bd. of Prob. & Parole,
  No. 02-2573, 2002 WL 1332808 (E.D. Pa. June 13, 2002) ...............................22

Cardenas v. Massey,
  269 F.3d 251 (3d Cir. 2001) ............................................................................... 17

Dalton v. New Jersey,
  No. 17-4094, 2018 WL 305326 (D.N.J. Jan. 5, 2018) .......................................21

Douglas v. Nesbit,
  No. 16-1836, 2017 WL 1021680 (M.D. Pa. Mar. 16, 2017) ..............................13


                                                         iii
          Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 5 of 31




Feeney v. Jefferies & Co.,
   No. 09-2708, 2010 WL 2629065 (D.N.J. June 28, 2010) .................................. 22

Fred v. Pa. Dep’t of Transp.,
   No. 12-2480, 2015 WL 3875911 (M.D. Pa. June 23, 2015) ..............................13

Gale v. UPMC Horizon,
  No. 12-00617, 2013 WL 5534238 (W.D. Pa. Oct. 7, 2013)...............................20

Gharzouzi v. Nw. Human Servs. of Pa.,
  225 F. Supp. 2d 514 (E.D. Pa. 2002) ..................................................................20

Goodman v. Norristown Area Sch. Dist.,
  No. 20-1682, 2020 WL 5292051 (E.D. Pa. Sept. 4, 2020)................................. 11

Ingram v. Vanguard Grp., Inc.,
   No. 14-3674, 2015 WL 4394274 (E.D. Pa. July 17, 2015) ................................16

Jett v. Dallas Indep. Sch. Dist.,
   491 U.S. 701 (1989).............................................................................................. 9

Manley v. Mem’l Hosp. of Salem,
  No. 11-2117, 2012 WL 32926 (D.N.J. Jan. 5, 2012) .........................................23

McCall v. Butler Health Sys./Butler Mem’l Hosp.,
  No. 13-130, 2013 WL 6253417 (W.D. Pa. Dec. 4, 2013) ..................................19

McCann v. Astrue,
  293 F. App’x 848 (3d Cir. 2008) ........................................................................15

McClain v. Connellsville Sch. Dist.,
  No. 20-01485, 2021 WL 1737465 (W.D. Pa. May 3, 2021) ..............................14

McGovern v. City of Philadelphia,
  554 F.3d 114 (3d Cir. 2009) ................................................................................. 9

McSparran v. Pennsylvania,
  No. 13-1932, 2014 WL 1371594 (W.D. Pa. Apr. 8, 2014) ................................19

Nat’l R.R. Passenger Corp. v. Morgan,
  536 U.S. 101 (2002)................................................................................15, 18, 19




                                                         iv
          Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 6 of 31




O’Connor v. City of Newark,
  440 F.3d 125 (3d Cir. 2006) .........................................................................15, 18

Ocasio v. Lehigh Valley Family Health Ctr.,
  92 F. App’x 876 (3d Cir. 2004) ..........................................................................17

Parks Miller v. Ruest,
  No. 15-1754-MWB, 2016 WL 2752655 (M.D. Pa. May 11, 2016)
  (Brann, J.), aff’d sub nom. Miller v. County of Centre, 702 F.
  App’x 69 (3d Cir. 2017) ..................................................................................... 24

Real-Loomis v. Bryn Mawr Tr. Co.,
  No. 20-0441, 2021 WL 1907487 (E.D. Pa. May 12, 2021) ...............................21

Rich v. State,
   294 F. Supp. 3d 266 (D.N.J. 2018) .....................................................................20

Riley v. Del. River & Bay Auth.,
   457 F. Supp. 2d 505 (D. Del. 2006)....................................................................20

Thomas v. Pocono Mountain Sch. Dist.,
  No. 10-1946, 2011 WL 2471532 (M.D. Pa. June 21, 2011) ........................12, 23

Verdin v. Weeks Marine Inc.,
   124 F. App’x 92 (3d Cir. 2005) ..........................................................................17

Wash.-Morris v. Bucks Cty. Transp., Inc.,
  No. 17-3631, 2018 WL 2021081 (E.D. Pa. May 1, 2018) ...........................10, 16

Wilson v. Kerestes,
   No. 12-0884-MWB, 2012 WL 3614042 (M.D. Pa. Aug. 21, 2012) ..................25

Statutes

43 Pa. Stat. Ann. § 959(h) ........................................................................................11




                                                         v
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 7 of 31




I.    INTRODUCTION

      The Pennsylvania State University (“Penn State”) is committed to building an

inclusive, diverse, and respectful environment for the thousands of faculty, staff, and

students in its community. Increasing diversity and sustaining an environment of

inclusion and respect are key to Penn State’s ability to deliver on its values and

provide its community with the best educational and work environment possible.

Understanding the importance of diversity and inclusion, Penn State encourages the

members of its community to speak up and engage in productive discussions that

help Penn State advance these priorities.

      Dr. Errol Henderson (“Plaintiff”) has been recognized, by supervisors and

colleagues alike, for his research, publications, and scholarly accomplishments. He

remains a valued member of his department, but his career has been plagued by

decades-long concerns regarding his performance in the classroom and treatment of

students and colleagues. Since his hire in 2002, students have frequently raised

concerns about Plaintiff’s ambiguous grading expectations, arbitrary issuances of

failing grades, and condescending and bullying treatment both inside and outside of

the classroom. Similarly, tenured and nontenured faculty members of varying races

and backgrounds have raised allegations about Plaintiff’s belittling and

inappropriate behavior, and that his conduct during meetings and other events has




                                            1
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 8 of 31




become so disruptive that it has prevented them from productively addressing other

important department matters.

      Penn State has invested significant time and energy to help Plaintiff improve

both his classroom performance and his interactions in the workplace. Plaintiff,

however, has been unwilling to accept the feedback. He has accused many of his

students, department heads, deans, and other colleagues of being racist. When he

raised these accusations through appropriate channels, Penn State took them

seriously, investigated, and ultimately determined that the complaints he filed were

unfounded.

      Through his Amended Complaint, Plaintiff challenges Penn State’s efforts to

address his performance, claiming that these efforts were discriminatory and/or

retaliatory. More specifically, Plaintiff alleges that Penn State violated Section

1981, Title VII, and the Pennsylvania Human Relations Act (“PHRA”) when it did

not nominate him for promotion to Full Professor several years ago and, in May

2019, issued him “formal letter[s] of discipline” allegedly because of his race and in

retaliation for raising complaints of discrimination. Plaintiff also claims that Penn

State has subjected him to a racially hostile work environment over the years. Most

of Plaintiff’s claims as pled are not legally viable, and this Court should dismiss

them. As explained below:




                                          2
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 9 of 31




            Plaintiff’s Section 1981 claims cannot survive because Section 1981
             does not confer a private right of action against state actors, such as
             Penn State.

            All claims premised on Plaintiff’s allegation that he was not nominated
             for promotion to Full Professor are time-barred and should be
             dismissed.

            Plaintiff fails to state a hostile-work-environment claim because his
             Amended Complaint does not include any timely allegations
             demonstrating that he was subjected to a legally actionable hostile
             environment because of his race.

Accordingly, all claims in Plaintiff’s Amended Complaint—except for his Title VII

and PHRA discrimination and retaliation claims based on the May 2019 letters—

should be dismissed. And, since Plaintiff has had ample opportunity to assert the

factual allegations necessary to state his claims through his Amended Complaint,

any attempt to further amend should be denied as futile.

II.   STATEMENT OF FACTS AND PROCEDURAL HISTORY1

      A.      Plaintiff’s Employment History and Scholarship.

      In 2002, Penn State hired Plaintiff as an Associate Professor in the Department

of African and African American Studies and the Political Science Department

(“PLSC Department”), granting him tenure in both. Am. Compl. ¶ 19. Throughout

Plaintiff’s time at Penn State, his research and scholarship have focused on world



1
      Penn State accepts the allegations in the Amended Complaint as true—as it must under
      Federal Rule of Civil Procedure (“Rule”) 12(b)(6)—only for purposes of this Motion, but
      generally denies Plaintiff’s allegations that it subjected him to discrimination, harassment,
      or retaliation.


                                               3
      Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 10 of 31




politics, the analysis of war, and Africana/Black studies, among other subjects. Id.

¶¶ 20, 24. The strength of Plaintiff’s scholarship has been recognized both internally

at Penn State and through external awards, grants, and fellowships. Id. ¶¶ 22-25, 39-

40.

      B.     Plaintiff Raised Concerns in 2014-2015 Regarding Some Isolated
             Comments and Incidents.

      According to Plaintiff, he witnessed and raised concerns about some isolated

comments and incidents that allegedly occurred six or more years ago. See id. ¶¶

27-29, 33-34, 36-37. For example, Plaintiff alleges that, at some unidentified time

before 2014, a former Head of the PLSC Department (“Head”) made an

inappropriate comment to him about an experience that she allegedly had at another

university with Black men. See id. ¶ 29. At another unidentified time sometime

between 2014 and 2015, Plaintiff claims that a faculty member used the word “bitch”

during a tenure committee meeting. See id. ¶ 33. Additionally, he alleges that in

2015, the Provost made an “offensive and stereotypical remark regarding an

individual’s ethnicity during an address to many faculty members.” See id. ¶ 34.

Finally, according to Plaintiff, at another unidentified time around 2015, the Head

accused him of harassing her. See id. ¶ 36.




                                          4
      Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 11 of 31




      C.     Plaintiff Alleges That Once, Approximately Five Years Ago, the
             Head Told Him That She Would Not Nominate Him for Promotion
             to Full Professor Due to Deficiencies in His Teaching Performance.

      In approximately 2015, Plaintiff demonstrated satisfactory scholarship,

including authoring a book titled African Realism? International Relations Theory

and Africa’s Wars in the Postcolonial Era. See id. ¶ 40. Shortly thereafter, Plaintiff

claims that he “sought [the Head’s] guidance in formally applying for a promotion

to Full Professor.” Id. He also claims that the Head informed him that because of

his continued and unaddressed deficiencies in the classroom and teaching

performance, she would not nominate him for promotion to Full Professor.2 Id. ¶¶

39-40, 42.

      D.     In 2017, Plaintiff Raised a Complaint of Discrimination That Penn
             State Investigated and Determined Was Unfounded.

      Around December 2017, Plaintiff complained to Penn State’s Associate Vice

President for Affirmative Action (“AVP for AAO”) that the Head would not

consider him for promotion to Full Professor and had engaged in “other

discriminatory actions.” Id. ¶ 43. After an investigation, the AVP for AAO

informed Plaintiff that her investigation determined that there was no evidence of

discrimination. Id. ¶ 44.




2
      Penn State does not concede that Plaintiff ever applied for a promotion to Full Professor or
      that he was qualified for such a promotion had he been nominated.


                                               5
      Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 12 of 31




      E.     Penn State Addresses Plaintiff’s Continued Unprofessional
             Behavior Toward Colleagues and Teaching Deficiencies.

      In December 2018 and the months thereafter, multiple faculty members within

the PLSC Department raised concerns to the AVP for AAO that Plaintiff was

engaging in unprofessional and inappropriate behavior.          Id. ¶¶ 47-48.    After

investigating these complaints, the AVP for AAO informed Plaintiff via letter, on or

about May 16, 2019, that there was evidence that he had engaged in behavior that

was harassing and created a hostile environment for his colleagues in the PLSC

Department, in violation of Penn State policy. Id. ¶¶ 49-50.

      On or about May 23, 2019, the then-Dean of Penn State’s College of the

Liberal Arts sent Plaintiff a letter addressing two separate issues. First, as a result

of the AAO’s determination that Plaintiff’s behavior created a hostile environment

in the PLSC Department, Plaintiff was not permitted to attend departmental meetings

or events or serve on departmental committees through June 20, 2021. Id. ¶¶ 51-56.

Second, due to Plaintiff’s long-standing teaching deficiencies—which had come up

again in his April 2019 Senior Faculty Review—Plaintiff was released from teaching

for the spring semester 2020 so that he could focus on improving his teaching skills,

working and meeting with a mentor or coach, and reworking his syllabi and course

plans. Id.




                                          6
      Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 13 of 31




      F.     Plaintiff Filed Two Charges of Discrimination, a Federal Court
             Complaint and an Amended Complaint Raising Claims of Race
             Discrimination, Hostile Work Environment, and Retaliation.

      On November 12, 2019, Plaintiff filed a Charge of Discrimination with the

Pennsylvania Human Relations Commission (“PHRC”) and Equal Employment

Opportunity Commission (“EEOC”) alleging that he was discriminated against and

harassed on account of his race (African American) and gender (male). Id., Ex. 1.

Almost eleven months earlier, in January 2019, Plaintiff wrote an Op-Ed in the

student-run newspaper, describing the incidents about which he had complained to

the AAO and opining that Penn State needed to improve its efforts to recruit, retain,

and promote diverse faculty. Id. ¶¶ 46-48. On May 20, 2020, Plaintiff filed an

Amended Charge of Discrimination with the PHRC and EEOC, alleging that the

May 16 and May 23, 2019 letters were (1) discriminatory based on his race, and (2)

retaliation for raising concerns of a “hostile racist work environment” in his January

2019 Op-Ed. See id. ¶ 14, Ex. 2 (Counts I, II).

      On May 12, 2021, Plaintiff filed his original complaint (Dkt. 001), claiming

that Penn State discriminated against him because of his race, retaliated against him

for complaining of discrimination, and subjected him to a racially hostile work

environment in violation of Section 1981 and the PHRA. On July 19, 2021, Plaintiff

filed an almost identical Amended Complaint, this time adding claims under Title

VII. See generally Am. Compl.



                                          7
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 14 of 31




       Plaintiff remains an Associate Professor with tenure, and Penn State is

welcoming him back to the classroom this fall. Id. ¶ 55.

III.   STATEMENT OF QUESTIONS INVOLVED

           Should this Court dismiss Plaintiff’s Section 1981 claims because
            Section 1981 does not confer a private right of action against state
            actors, such as Penn State?

             Suggested Answer: Yes.

           Should this Court dismiss all claims premised on Plaintiff’s allegation
            that he was not nominated for promotion to Full Professor because they
            are time-barred?

             Suggested Answer: Yes.

           Should this Court dismiss Plaintiff’s hostile-work-environment claims
            because his Amended Complaint does not include timely allegations
            demonstrating that he was subjected to a legally actionable hostile
            environment because of his race?

             Suggested Answer: Yes.

           Should this Court deny any attempt by Plaintiff to further amend his
            Amended Complaint because further amendment would be futile?

             Suggested Answer: Yes.

IV.    LEGAL STANDARD

       To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This Court is familiar with

the pleading requirements, so Penn State will not burden the Court with a more

fulsome discussion here.



                                           8
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 15 of 31




V.     ARGUMENT

       A.       Plaintiff Cannot Assert Claims Against Penn State Under Section
                1981.

       Plaintiff’s Section 1981 claims fail as a matter of law because Section 1981

does not confer a private right of action against state actors. It is well settled in the

Third Circuit that Section 1983 “provides the exclusive federal damages remedy for

the violation of the rights guaranteed by § 1981 when the claim is pressed against a

state actor.”    Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 735 (1989); see

McGovern v. City of Philadelphia, 554 F.3d 114, 120-21 (3d Cir. 2009) (affirming

dismissal of Section 1981 claims because “§ 1983 constitutes the exclusive federal

remedy for violation of the rights guaranteed in § 1981 by state governmental

units”).

       Courts within the Third Circuit have repeatedly held that Section 1983 is the

exclusive remedy for claims asserted against Penn State and other similar state-

related universities that otherwise would be brought under Section 1981. See, e.g.,

Bradshaw v. Pa. State Univ., No. 10-4839, 2011 WL 1288681, at *1 (E.D. Pa. Apr.

5, 2011) (stating that Penn State is a “clearly established . . . state actor” for purposes

of Section 1983); Botwe-Asamoah v. Univ. of Pittsburgh, No. 13-817, 2013 WL

5806464, at *4 (W.D. Pa. Oct. 29, 2013) (dismissing Section 1981 claims against

the university because “a state university without question is a state actor”); Blake

v. Penn State Univ. Greater Allegheny Campus, No. 09-1182, 2011 WL 841374, at


                                            9
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 16 of 31




*5 (W.D. Pa. Mar. 8, 2011) (“[T]he Third Circuit has held that no implied right of

action exists against state actors under 42 U.S.C. § 1981.”).

      Plaintiff has no remedy against Penn State under Section 1981. Therefore,

Plaintiff’s Section 1981 claims must be dismissed.

      B.     Plaintiff’s Amended Complaint Fails to Establish That Any Alleged
             Failure to Nominate Him for Promotion to Full Professor Falls
             Within the Applicable Statutes of Limitations.

      Plaintiff’s claim for failure to nominate him for promotion is time-barred and

must be dismissed. He has not alleged any facts demonstrating that Penn State’s

alleged failure to nominate him for promotion to Full Professor occurred within the

statute of limitations periods applicable to his claim.3

             1.      Plaintiff’s Title VII and PHRA Failure to Nominate for
                     Promotion Claims Are Untimely.

      Plaintiff does not allege any failure to nominate him for promotion to Full

Professor within Title VII’s or the PHRA’s statute of limitations, and, accordingly,

such claims must be dismissed as untimely. To assert a timely discrimination or

retaliation claim under Title VII, Plaintiff must file a charge of employment

discrimination with the EEOC within 300 days of the alleged discriminatory act.

See, e.g., Wash.-Morris v. Bucks Cty. Transp., Inc., No. 17-3631, 2018 WL 2021081,


3
      Plaintiff’s Amended Complaint is vague as to the alleged actions or decisions he is
      challenging as discriminatory and/or retaliatory. To the extent Plaintiff is challenging a
      discrete action other than failure to nominate him for promotion to Full Professor that
      occurred prior to the applicable limitations’ periods discussed below, such a claim should
      be dismissed as time-barred for the same reasons set forth in Sections V.B.1-3, infra.


                                             10
      Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 17 of 31




at *5 (E.D. Pa. May 1, 2018) (“To bring suit under Title VII, a claimant

. . . must first file a complaint with the EEOC within 300 days of the alleged unlawful

employment practice.”). The time for filing a charge under the PHRA is shorter. To

timely assert claims under the PHRA, Plaintiff had to file his charge with the PHRC

within 180 days of the alleged unlawful act. See 43 Pa. Stat. Ann. § 959(h);

Goodman v. Norristown Area Sch. Dist., No. 20-1682, 2020 WL 5292051, at *3

(E.D. Pa. Sept. 4, 2020) (dismissing with prejudice plaintiff’s failure to hire claim

as untimely when plaintiff failed to file his charge within 180 days of the allegedly

discriminatory act).

      Plaintiff failed to meet either requirement.       He dual-filed a Charge of

Discrimination with the EEOC and PHRC on November 12, 2019. See Am. Compl.,

Ex. 1. Thus, for Plaintiff to have timely discrimination or retaliation claims, the

failure to nominate him for promotion (or any other alleged discrete act) must have

occurred on or after January 16, 2019 for Title VII, or on or after May 16, 2019

for the PHRA. But Plaintiff’s Amended Complaint fails to allege any failure to

nominate him for promotion during these time frames.             Plaintiff’s Amended

Complaint is notably (perhaps intentionally) vague about when the alleged failure to

nominate him for promotion occurred. In fact, he does not allege any particular date

that he was considered for and/or denied a promotion, let alone a date that falls

within the required limitations periods.       See generally Am. Compl.       But, by



                                          11
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 18 of 31




Plaintiff’s own pleading, there is no question that it had to have allegedly occurred

before he raised a complaint about the alleged failure to nominate him for promotion

in December 2017. Id. ¶¶ 40-43.

      With no allegations to support a timely claim under Title VII or the PHRA

regarding a failure to nominate Plaintiff for promotion, his claims must be dismissed.

             2.     Plaintiff’s Amended Complaint Lacks Factual Allegations That
                    Penn State Failed to Nominate Him for Promotion Under the
                    Statute of Limitations of Either Section 1983 or Section 1981,
                    Rendering Such Claims Time-Barred.

      As discussed above, Plaintiff’s claims under Section 1981 must be dismissed.

See Section V.A, supra. But even if Plaintiff’s Section 1981 claims concerning the

failure to nominate him for promotion somehow could survive this Motion, or if

Plaintiff were to attempt and permitted to replead them under Section 1983, they still

would be time-barred.

      Because Section 1983 is the exclusive remedy for Plaintiff’s Section 1981–

derived claims against Penn State, courts within the Third Circuit—including this

Court—have applied Section 1983’s two-year statute of limitations. See Broomer v.

Lock Haven Univ. of Pa., No. 09-0027, 2009 WL 10719078, at *5 (M.D. Pa. Nov.

9, 2009) (applying two-year statute of limitations to failure to promote claim and

reasoning that “[t]he statute of limitations period applicable to § 1983 claims is the

applicable state law statute of limitations for personal injury torts”); see also Thomas

v. Pocono Mountain Sch. Dist., No. 10-1946, 2011 WL 2471532, at *9 (M.D. Pa.


                                          12
      Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 19 of 31




June 21, 2011) (stating, after dismissing plaintiff’s Section 1981 claim, that “[i]n

Pennsylvania, a two year statute of limitations applies to § 1983 actions”); Fred v.

Pa. Dep’t of Transp., No. 12-2480, 2015 WL 3875911, at *9 (M.D. Pa. June 23,

2015) (rejecting plaintiff’s attempt to “seek refuge” under Section 1981’s four-year

statute of limitations by amending the complaint to add a Section 1981 claim to his

Section 1983 claim against a governmental unit).

      Given that Section 1983 is Plaintiff’s exclusive remedy, this Court should

follow its prior holdings and apply a two-year statute of limitations to any Section

1981 claims that Plaintiff might attempt to replead under Section 1983. Plaintiff

filed his initial complaint on May 12, 2021. See Compl. As such, all Section 1983

claims based on events that allegedly occurred prior to May 12, 2019—two years

prior to the commencement of this action—should be time-barred.             Here, by

Plaintiff’s own pleading, the alleged conversation in which he was told he would not

be considered for promotion had to have occurred prior to December 2017. Am.

Compl. ¶¶ 37-39, 45, 58. Accordingly, Plaintiff’s claims are time-barred.

      Other courts in the Third Circuit, however, have applied a four-year statute of

limitations to certain Section 1983 claims when Section 1981’s longer, catch-all,

four-year statute of limitations would apply to those claims had they been brought

under Section 1981. See, e.g., Douglas v. Nesbit, No. 16-1836, 2017 WL 1021680,




                                        13
      Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 20 of 31




at *5 (M.D. Pa. Mar. 16, 2017) (applying Section 1981’s statute of limitations to a

wrongful discharge discrimination claim brought via Section 1983).

      However, this is of no consequence in this case. Even a four-year statute of

limitations cannot save Plaintiff’s failure to nominate him for promotion claim. His

Amended Complaint contains no allegations that any alleged failure to nominate him

for promotion occurred on or after May 12, 2017 (four years prior to the

commencement of this action). Plaintiff merely alleges that he complained in

December 2017 about not being considered for promotion. Am. Compl. ¶ 43. He

says nothing about when he was actually told he would not be considered (perhaps

out of concern that it would confirm that these claims indeed are untimely). Vague

suggestions in the Amended Complaint that this occurred sometime between 2015

and 2017 are not enough for Plaintiff to meet his pleading burden. Id. ¶¶ 38-43; see,

e.g., McClain v. Connellsville Sch. Dist., No. 20-01485, 2021 WL 1737465, at *3

(W.D. Pa. May 3, 2021) (granting a motion to dismiss failure to promote claims as

untimely where the amended complaint alleged generally that “Defendant passed

over Plaintiff for promotions ‘consistently’ and on three occasions between 2015

and October 2019, but it does not provide any additional temporal specificity”).

      As such, Plaintiff has failed to plead that he has a timely claim whether

brought under Section 1981 or Section 1983 and without regard to whether a two-

year or four-year statute of limitations would apply.



                                         14
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 21 of 31




             3.     This Court Should Reject Any Attempt by Plaintiff to Rescue His
                    Failure to Nominate for Promotion Claims Through the
                    Continuing Violation Doctrine.

      Plaintiff’s sweeping allegations that Penn State failed to consider or nominate

him for promotion over a vague, extended period of time cannot save his untimely

claims because the “continuing violation” doctrine is inapplicable to discrete acts of

discrimination or retaliation.

      A failure to promote clearly is a discrete act. Nat’l R.R. Passenger Corp. v.

Morgan, 536 U.S. 101, 114 (2002) (“Discrete acts such as termination, failure to

promote, denial of transfer, or refusal to hire are easy to identify[, and e]ach incident

. . . constitutes a separate actionable unlawful employment practice.”); O’Connor v.

City of Newark, 440 F.3d 125, 127 (3d Cir. 2006) (adopting Morgan’s “non-

exhaustive list of discrete acts for which the limitations period runs from the act[,

including]: termination, failure to promote, denial of transfer, refusal to hire,

wrongful suspension, wrongful discipline, denial of training, [and] wrongful

accusation”). The continuing violation doctrine under Morgan does not permit a

plaintiff to combine discrete acts into a single unlawful practice for purposes of

asserting a timely claim. See McCann v. Astrue, 293 F. App’x 848, 850 (3d Cir.

2008) (affirming decision that the continuing violation doctrine does not apply to

failure to promote claims); Broomer, 2009 WL 10719078, at *5 (“Plaintiff’s

argument that [discrete, identifiable] claims can be aggregated into a continuing



                                           15
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 22 of 31




violation and thus they may be shoe-horned into the statute of limitations period is

unavailing.”).

      Plaintiff cannot save his untimely failure to nominate for promotion claims

based on a discrete act by arguing that they are part of a continual attempt to deny

him a promotion as he vaguely alleges in his Amended Complaint. Am. Compl. ¶¶

38-43, 45, 58.       Courts routinely have rejected such arguments.             See, e.g.,

Washington-Morris, 2018 WL 2021081, at *6-7 (holding that the continuing

violation doctrine did not apply to a “series of related, discriminatory events that

took place over the course of several years,” and, therefore, plaintiff could not save

his discrimination claims based on untimely discrete acts); Ingram v. Vanguard

Grp., Inc., No. 14-3674, 2015 WL 4394274, at *11 (E.D. Pa. July 17, 2015)

(dismissing      untimely   allegations   of    discrimination   because   “a     discrete

discriminatory act that occurred outside the statute of limitations period cannot

support a lawsuit, either individually or as part of a hostile work environment

claim”). This Court should, too.

      C.      Plaintiff’s Hostile Work Environment Claim Is Time-Barred, and,
              in Any Event, Fails to Satisfy the Minimum Pleading Standard.

      Plaintiff’s Amended Complaint fails to allege a timely claim for a hostile work

environment or sufficient allegations to state such a claim. To state a racially hostile

work environment claim, Plaintiff’s Amended Complaint must set forth factual

allegations showing that: “(1) he suffered intentional discrimination because of his


                                           16
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 23 of 31




race; (2) the discrimination was severe or pervasive; (3) it detrimentally affected

him; (4) it would have detrimentally affected a reasonable person of the same

protected class in his position; and (5) there is a basis for vicarious liability.” Ackah

v. Pa. Dep’t of Corr., No. 08-0376, 2008 WL 11366478, at *6 (M.D. Pa. Nov. 14,

2008) (dismissing Title VII and PHRA hostile work environment claims predicated

solely on conclusory allegations that the plaintiff was “subjected to a pattern o[f]

harassing actions” and various discrete discriminatory acts that cannot be

“aggregate[d] . . . into a separate hostile work environment claim” (citing Cardenas

v. Massey, 269 F.3d 251, 260 (3d Cir. 2001))).4

      Plaintiff’s claim rests on vague and conclusory allegations of harassment, with

reference to isolated events that either are undated or were not directed to Plaintiff

or related to his race (or both). Plaintiff alleges:

       At some unspecified time, the former Head made an allegedly
        inappropriate comment to Plaintiff about an experience she allegedly had
        at another university with Black men (Am. Compl. ¶ 29);

       At some unspecified time, a white faculty member used the word “bitch”
        during a tenure committee meeting “while discussing a potential
        candidate” (id. ¶ 33);

       In 2015 (well outside any statute of limitations period, discussed supra),
        Plaintiff complained that the Provost made “an offensive and stereotypical


4
      With regard to a “hostile work environment claim, the same standard used under Title VII
      applies under Section 1981.” Verdin v. Weeks Marine Inc., 124 F. App’x 92, 96 (3d Cir.
      2005); Ocasio v. Lehigh Valley Family Health Ctr., 92 F. App’x 876, 879 (3d Cir. 2004).




                                            17
      Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 24 of 31




         remark regarding an individual’s ethnicity during an address to many
         faculty members” (id. ¶ 34); and

       At some unspecified time, the Head accused Plaintiff of “harassing” her
        by “continually raising his complaints about actions taken by his white
        colleagues to the detriment of racial minorities and women” (id. ¶ 36).

Even taking these allegations in a light most favorable to Plaintiff, his hostile work

environment claims fail.

      First, none of the incidents Plaintiff identifies in support of his purported

hostile work environment claim fall within the statute of limitations periods.

O’Connor, 440 F.3d at 127 (providing that under Morgan, untimely incidents of

harassment can be aggregated to support a hostile work environment claim only

when “they are linked in a pattern of actions which continues into the applicable

limitations period”). For his claim to be timely, at least one incident forming the

pattern of harassing conduct must have occurred on or after May 16, 2019 for

purposes of the PHRA and on or after January 16, 2019 for purposes of Title VII.

See Sections V.B.1, V.B.3, supra. If Plaintiff were to bring a Section 1983 claim,

such an incident would need to have occurred on or after May 12, 2019 using a two-

year statute of limitations (or on or after May 12, 2017 using a four-year statute of

limitations). See Section V.B.2, supra.

      Notably, for three of the four incidents described in the Amended Complaint,

Plaintiff never alleges when they purportedly occurred. The only date he does

reference is 2015—long before any applicable statute of limitations period. In any


                                          18
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 25 of 31




event, the chronology of Plaintiff’s Amended Complaint establishes that each of

these alleged undated instances of harassment would have occurred well before

2017. Am. Compl. ¶¶ 29-39. Because Plaintiff fails to allege any instance of racial

harassment within the statute of limitations period for any of the statutes at issue, his

hostile work environment claims fail. See, e.g., McSparran v. Pennsylvania, No.

13-1932, 2014 WL 1371594, at *13 (W.D. Pa. Apr. 8, 2014) (dismissing hostile

work environment claims based on untimely harassment claims).

      Additionally, Plaintiff cannot rely on the May 16 and 23, 2019 letters to save

his time-barred hostile work environment claim. Plaintiff alleges that these letters

were “formal letter[s] of discipline”—which are discrete acts under Morgan. See

Section V.B.3, supra; Am. Compl. ¶¶ 51, 53-56. It is well settled that Plaintiff

cannot rely on alleged timely discrete acts to save an otherwise untimely hostile

work environment claim. See, e.g., McCall v. Butler Health Sys./Butler Mem’l

Hosp., No. 13-130, 2013 WL 6253417, at *8 (W.D. Pa. Dec. 4, 2013) (dismissing

hostile work environment claim and holding that plaintiff could not rely on discrete

acts within statutory period to form basis of otherwise untimely hostile work

environment claim); Ackah, 2008 WL 11366478, at *7 (dismissing plaintiff’s Title

VII and PHRA hostile work environment claims because plaintiff’s “allegations of

discriminatory evaluations and denial of training and promotion are discrete acts”

that could not be aggregated to form the basis of a hostile work environment claim).



                                           19
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 26 of 31




       With no allegations in Plaintiff’s Amended Complaint to support a timely

hostile work environment claim, his hostile work environment claims must be

dismissed (and he should be precluded from asserting such a claim under Section

1983). Riley v. Del. River & Bay Auth., 457 F. Supp. 2d 505, 512 (D. Del. 2006)

(dismissing hostile work environment claim where allegations of harassment

underlying claim did not occur within limitations period even though failure to

promote and discriminatory-pay claims were timely); Gale v. UPMC Horizon, No.

12-00617, 2013 WL 5534238 (W.D. Pa. Oct. 7, 2013) (“Plaintiff may not group

these incidents together under the heading ‘hostile work environment,’ thereby

allowing him to revive otherwise stale claims” (citations omitted)).

       Second, even if Plaintiff’s hostile work environment claims were premised

upon timely allegations, which they are not, almost all of the allegedly harassing

comments he relies upon have no connection to him or to his race. “Mistreatment

that is not motivated by the plaintiff’s protected class does not create a hostile [work]

environment.” Gharzouzi v. Nw. Human Servs. of Pa., 225 F. Supp. 2d 514, 534

(E.D. Pa. 2002). Thus, a hostile work environment claim fails if the plaintiff fails to

plead facts to allege that the hostile conduct occurred because of his protected status.

Rich v. State, 294 F. Supp. 3d 266, 282 (D.N.J. 2018) (“Common sense dictates that

there is no . . . violation if the same conduct would have occurred regardless of the

plaintiff’s [protected characteristic].”).



                                             20
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 27 of 31




      Here, Plaintiff claims that he was subjected to a racially hostile work

environment when he heard a faculty member use the word “bitch” at an undated

faculty meeting and heard an “offensive and stereotypical remark about an

individual’s ethnicity” at a public address to faculty members. See Am. Compl.

¶¶ 33, 34. But, neither of these alleged comments were directed toward Plaintiff or

had any connection to Plaintiff’s race. Where Plaintiff failed to plead any facts

demonstrating that he was subjected to a hostile work environment because of his

race, his claims should be dismissed. See, e.g., Real-Loomis v. Bryn Mawr Tr. Co.,

No. 20-0441, 2021 WL 1907487, at *5 (E.D. Pa. May 12, 2021) (dismissing Title

VII and PHRA gender and age hostile work environment claim because plaintiff’s

complaint was devoid of allegations indicating she was subject to unfair treatment

based on gender, and the only purportedly harassing age-related comment “was in

no way directed toward Plaintiff or any other employee”); Dalton v. New Jersey, No.

17-4094, 2018 WL 305326, at *9-10 (D.N.J. Jan. 5, 2018) (dismissing hostile work

environment claim because allegedly discriminatory conduct “bears no relation to

[plaintiff’s] protected status”).

      Third, Plaintiff’s allegations fail to properly plead a severe and pervasive

hostile work environment, which further requires that those claims be dismissed. To

sufficiently plead a hostile work environment claim, Plaintiff must allege facts

sufficient to show that “the workplace is permeated with discriminatory



                                        21
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 28 of 31




intimidation, ridicule, and insult . . . that is sufficiently severe or pervasive to [alter

the conditions of the victim’s employment and] create an abusive working

environment.” Burgess v. Dollar Tree Stores, Inc., 642 F. App’x 152, 155 (3d Cir.

2016) (affirming dismissal of Title VII and PHRA hostile work environment claims).

       Here, Plaintiff points to a total of four alleged comments, most of which were

not directed toward him and do not relate to his race, from more than five years ago.

See Am. Compl. ¶¶ 29, 33, 34, 36. When isolated, stray comments are nowhere near

severe or pervasive, as they are in this case, courts in the Third Circuit regularly

dismiss hostile work environment claims based on similarly sparse factual

allegations. See, e.g., Feeney v. Jefferies & Co., No. 09-2708, 2010 WL 2629065,

at *5 (D.N.J. June 28, 2010) (dismissing hostile work environment claims because

plaintiff failed to specifically allege when and how frequently alleged harassment

comments occurred, and isolated incidents of discrimination are insufficient);

Burton v. Pa. Bd. of Prob. & Parole, No. 02-2573, 2002 WL 1332808, at *3 (E.D.

Pa. June 13, 2002) (dismissing hostile work environment claim because plaintiff’s

“accusations contained in the complaint fail[ed] as a matter of law to amount to a

hostile or abusive work environment”).

       Finally, Plaintiff’s conclusory assertions that he was subjected to a hostile

work environment or observed some unspecified instances of “bias” cannot state a

claim for a hostile work environment. See, e.g., Am. Compl. ¶ 26 (alleging that



                                            22
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 29 of 31




Plaintiff witnessed a “series of comments and actions . . . that reflected systemic and

institutional biases”), ¶ 27 (alleging that Plaintiff complained about a “racially

hostile work environment”), ¶ 32 (alleging generally that Plaintiff witnessed

“unprofessional and biased behavior of several of his white colleagues”), ¶¶ 64-65

(alleging generally that Plaintiff was subjected to a “hostile work environment”).

Courts regularly hold that such conclusory allegations are insufficient to survive a

motion to dismiss. See, e.g., Manley v. Mem’l Hosp. of Salem, No. 11-2117, 2012

WL 32926, at *1 (D.N.J. Jan. 5, 2012) (dismissing Title VII hostile work

environment claim and rejecting plaintiff’s allegations that “[d]efendant . . .

discriminated against plaintiff” and “created a hostile work environment, based on

plaintiff’s race,” as “mere legal conclusions” that the court was not required to accept

as true “due to the utter lack of specificity”); Thomas, 2011 WL 2471532, at *8

(dismissing Title VII hostile work environment claim that was based “primarily on

conclusory assertions”); Ackah, 2008 WL 11366478, at *7 (dismissing Title VII and

PHRA hostile work environment claims based on allegations that plaintiff was

subjected to “repeated harassing meetings,” because such a “bare conclusory

assertion, which merely mimics the elements of the claim, does not state a cause of

action for hostile work environment”). Untimely and based on a few alleged,

isolated comments, Plaintiff’s hostile work environment claims should be dismissed.




                                          23
       Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 30 of 31




      D.     Plaintiff Has Had Multiple Opportunities to Plead Timely Claims
             but Has Failed to Do So, Demonstrating That Any Attempt to
             Amend Should Be Denied as Futile.

      Plaintiff has had multiple opportunities over almost two years to set forth

plausible, timely allegations to support his claims through his Charge of

Discrimination, his Amended Charge of Discrimination, and his Complaint in this

Court, and now in his Amended Complaint. His repeated failure to do so is telling.

If Plaintiff had additional factual allegations or information that could support timely

claims, he would have included those allegations in at least one of these four filings.

He did not. Additionally, as demonstrated in Section V.B.2, supra, even if Plaintiff

were to replead his Section 1981 claims via Section 1983, his discrimination,

retaliation, and hostile work environment claims would still be untimely and/or

insufficient as a matter of law. For these reasons, any attempt by Plaintiff to further

amend his claims will be futile and should be denied. Anything to Rent Lease

Wholesale, Inc. v. Hughesville Borough, No. 16- 00895-MWB, 2017 WL 736859,

at *7 (M.D. Pa. Feb. 24, 2017) (denying leave to amend where plaintiffs already

amended once, and recognizing that defendants “would face substantial prejudice

were they required to brief yet another motion to dismiss involving the dismissed

constitutional claims”); see also Parks Miller v. Ruest, No. 15-1754-MWB, 2016

WL 2752655, at *5 (M.D. Pa. May 11, 2016) (Brann, J.), aff’d sub nom. Miller v.




                                          24
      Case 4:21-cv-00872-MWB Document 21 Filed 08/19/21 Page 31 of 31




County of Centre, 702 F. App’x 69 (3d Cir. 2017); Wilson v. Kerestes, No. 12-0884-

MWB, 2012 WL 3614042, at *2 (M.D. Pa. Aug. 21, 2012) (Brann, J.).

VI.   CONCLUSION

      For these reasons, Penn State respectfully requests that this Court grant its

Rule 12(b)(6) Motion to Dismiss for failure to state a claim upon which relief can

be granted and dismiss partially the Amended Complaint with prejudice.

                                        Respectfully submitted,

                                        MORGAN, LEWIS & BOCKIUS LLP

Dated: August 18, 2021                  /s/ Sarah E. Bouchard
                                        Sarah E. Bouchard (PA 77088)
                                        Ali M. Kliment* (PA 318988)
                                        Margaret M. McDowell* (PA 322619)
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        1701 Market Street
                                        Philadelphia, PA 19103
                                        Phone: 215.963.5000
                                        Fax: 215.963.5001
                                        sarah.bouchard@morganlewis.com
                                        ali.kliment@morganlewis.com
                                        margaret.mcdowell@morganlewis.com

                                        Ami N. Wynne*
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        110 N. Wacker Drive
                                        Chicago, IL 60606
                                        Phone: 312.324.1000
                                        Fax: 312.324.1001
                                        ami.wynne@morganlewis.com

                                        *Admitted pro hac vice

                                        Counsel for Defendant


                                        25
